DISMISS and Opinion Filed December 17, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01474-CR
                                      No. 05-19-01475-CR
                   MICHAEL-TREMAINE SCHEXNAYDER, Appellant
                                     V.
                         THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                   Trial Court Cause No. F19-31190-TH & F19-31195-TH

                             MEMORANDUM OPINION
                          Before Justices Molberg, Reichek, and Evans
                                   Opinion by Justice Evans
       Michael-Tremaine Schexnayder filed a pro se notice of appeal in the above cases on

December 3, 2019. In the notice of appeal, he states he is appealing the denial of the following:

              motion to dismiss (lack of personal & subject matter jurisdiction),
              motion to dismiss (state no real, state does not exist),
              affidavit of denial of corporate existence,
              motion to quash,
              motion for speedy trial,
              motion for remedy, cure, and maintenance,
              motion to invoke right to self-representation,
              motion of waiver of court appointed counsel, and
              motion to dismiss prosecution

       When the Clerk of the Court contacted the trial court to determine the date of the final

judgment or orders denying appellant relief, she was told appellant was indicted on August 29,

2019 but to date, no orders or judgment had been signed in either case.
        An appellate court has jurisdiction to determine an appeal only if the appeal is authorized

by law. Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). When the appellate

court’s jurisdiction is not legally invoked, the court’s power to act is as absent as if it did not exist.

Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996). Appellate courts may consider

criminal appeals only after final conviction or the entry of a narrow set of appealable interlocutory

orders. TEX. R. APP. P. 25.2(a)(2), 26.2(a)(1); Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—

Dallas 1998, no pet.).

        Although represented by appointed counsel below, appellant filed a pro se “Notice of

Appeal” challenging various motions that have not been ruled on by the trial court. Because there

are no written orders or a final judgment in either case, we conclude we lack jurisdiction. See State

v. Sanavongxay, 407 S.W.3d 252, 259 (Tex. Crim. App. 2012) (concluding that lack of written

order leaves court of appeals without jurisdiction over appeal); Nikrasch v. State, 698 S.W.2d 443,

450 (Tex. App.—Dallas 1985, no pet.) (court of appeals has no jurisdiction over appeal absent

written judgment or order).

        We dismiss these appeals for want of jurisdiction.




                                                      /David Evans/
                                                      DAVID EVANS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
191474F.U05




                                                  –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 MICHAEL-TREMAINE                                 On Appeal from the Criminal District Court
 SCHEXNAYDER, Appellant                           No. 1, Dallas County, Texas
                                                  Trial Court Cause No. F19-31190-TH.
 No. 05-19-01474-CR       V.                      Opinion delivered by Justice Evans,
                                                  Justices Molberg and Reichek participating.
 THE STATE OF TEXAS, Appellee

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered December 17, 2019




                                            –3–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 MICHAEL-TREMAINE                                 On Appeal from the Criminal District Court
 SCHEXNAYDER, Appellant                           No. 1, Dallas County, Texas
                                                  Trial Court Cause No. F19-31195-TH.
 No. 05-19-01475-CR       V.                      Opinion delivered by Justice Evans,
                                                  Justices Molberg and Reichek participating.
 THE STATE OF TEXAS, Appellee

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered December 17, 2019




                                            –4–